NO. 07-04-0335-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      JUNE 8, 2005

                          ______________________________


                            CHAKA L. PRATT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 99-430302; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Chaka L. Pratt appeals a judgment revoking her community supervision

probation and sentence for burglary of a habitation. We agree with appointed counsel’s

conclusion that the record fails to show any meritorious issue which would support the

appeal, and affirm the trial court’s judgment.
       Subject to a plea bargain agreement, appellant pled guilty to the offense of burglary

of a habitation on February 9, 2000. The trial court accepted this plea and, in accordance

with the plea agreement, sentenced appellant to seven years incarceration probated for

seven years. The State subsequently filed a motion to revoke appellant's community

supervision alleging that appellant had violated ten of the terms and conditions of her

probation. At the revocation hearing, appellant pled not true to the allegation that she

violated her probation by committing the criminal offense of escape, but pled true to the

nine remaining violations. At the conclusion of the hearing, the trial court found appellant

had violated conditions of her community supervision and entered a judgment revoking her

probation. The court ordered appellant serve the seven year sentence imposed upon her

conviction. Appellant timely filed notice of appeal and the trial court appointed appellate

counsel.


       Counsel for appellant has filed a motion to withdraw and a brief in support pursuant

to Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in

which she certifies that she has searched the record and, in her professional opinion, under

the controlling authorities and facts of this case, there is no reversible error or legitimate

grounds upon which a non-frivolous appeal can arguably be predicated. Counsel thus

concludes that the appeal is frivolous. Counsel has discussed why, under the controlling

authorities, there are no arguably reversible errors in the trial court proceeding or judgment.

See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has certified that a copy of the Anders brief and motion to withdraw have

been served on appellant, and that counsel has appropriately advised appellant of her right

                                              2
to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641, 645

(Tex.App.–Waco 1994, pet. ref’d). By letter, this court also notified appellant of her

opportunity to submit a response to the Anders brief and motion to withdraw filed by her

counsel. Appellant has not filed a response.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on a motion to withdraw until we have independently examined the record. Nichols

v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court determines

the appeal has merit, we will remand it to the trial court for appointment of new counsel.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).


       In her brief, counsel identifies legal sufficiency of the evidence to support the trial

court’s determination that appellant violated the terms and conditions of her community

supervision as the sole potential issue on appeal. She then details the evidence presented

by the State, concluding it was sufficient. Appellate review of a revocation order is limited

to determining whether the trial court abused its discretion. Cardona v. State, 665 S.W.2d
492, 493 (Tex.Crim.App. 1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App.

1983). The trial court abuses its discretion in revoking community supervision if the State

fails to meet its burden of proof. Cardona, 665 S.W.2d at 493-94. In a revocation

proceeding, the burden on the State is to prove, by a preponderance of the evidence, that

appellant violated a condition of community supervision as alleged in the motion to revoke.

Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). When the State’s motion

alleges more than one violation, proof of any one violation will support revocation. Moses

v. State, 590 S.W.2d 469, 470 (Tex.Crim.App.1979). A defendant's plea of true to an

                                              3
alleged violation, standing alone, is sufficient to support the revocation. Id. Appellant pled

that nine of the ten violations alleged in the State’s motion to revoke were true.


       Our review of counsel’s brief and the record convinces us that appellate counsel

conducted a thorough review of the record.          We have also made an independent

examination of the entire record to determine whether there are any arguable grounds

which might support the appeal. We agree with counsel that there are no meritorious

grounds for review.


       Accordingly, counsel’s motion to withdraw is granted and we affirm the judgment of

the trial court.




                                           James T. Campbell
                                               Justice




Do not publish.




                                              4